Filed Pursuant to Rule424(b)(3) Registration No.333-148650 PROSPECTUS SUPPLEMENT to PROSPECTUS DATED February8, 2008 The attached Quarterly Report on Form 10-Q (excluding the exhibits thereto) dated November 12, 2009 was filed by the registrant with the Securities and Exchange Commission, and should be read in conjunction with the Prospectus dated February8, 2008. The date of this Prospectus Supplement January 27, 2010. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 Commission File Number 000-51211 Global Telecom & Technology, Inc. (Exact
